Citation Nr: 1455017	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-26 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post right knee surgery with degenerative joint disease (DJD).  

2.  Entitlement to an initial compensable rating for left knee strain prior to December 4, 2009, and in excess of 10 percent from that date.

3.  Entitlement to a rating in excess of 10 percent for right knee instability.

4.  Entitlement to a rating in excess of 10 percent for left knee instability.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from November 1996 to May 2000 and from February 2003 to June 2003.

This matter comes to the Board of Veterans' Appeals Board on appeal from a May 2009 rating decision of the Department of Veterans Affairs VA Regional Office RO in Chicago, Illinois, which granted service connection for status post right knee surgery with DJD, rated 10 percent from October 17, 2005, the date of receipt of his initial service connection claim for a right knee disability.  This rating decision also granted service connection for left knee strain, rated 0 percent from May 12, 2008, the date of receipt of his initial service connection claim for a left knee disability.  During the pendency of the Veteran's appeal, the RO, in a September 2012 rating decision, assigned an increased 10 percent evaluation for left knee strain, effective from December 4, 2009.  In a March 2014 rating decision, the RO granted service connection for bilateral knee instability and assigned 10 percent ratings for each knee from February 25, 2014, the date of VA examination showing knee instability.  The RO explained that the instability of the knees was due to his service connected bilateral knee disabilities.  The Veteran did not file any document with VA expressing disagreement with the March 2014 rating decision.  

However, the instability of the knees are manifestations of the Veteran's status post right knee surgery with DJD and left knee strain.  When the Veteran disagreed with the amount of compensation awarded for his status post right knee surgery with DJD and left knee strain, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his bilateral knee disabilities.  See AB v Brown, 6 Vet. App. 35 1993.  Accordingly, the Board concludes that when the Veteran appealed the initial ratings assigned for his status post right knee surgery with DJD and left knee strain, his appeal encompassed ratings for all manifestations of the disabilities.  The award of the ratings for bilateral knee instability in the March 2014 rating decision could not limit the Board's jurisdiction to less than it had acquired via the Veteran's disagreement with the initial March 2007 rating decision.

The Veteran testified before the undersigned at a September 2014 Travel Board hearing, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee, status post surgery with degenerative joint disease, has been manifested by complaints of pain with flexion no less than 110 degrees and no limitation of extension; symptomatic removal of semilunar cartilage; and, prior to February 25, 2014, no subluxation or instability was demonstrated. 

2.  Throughout the appeal period, to include prior to December 4, 2009, the Veteran's left knee strain has been manifested by complaints of pain with flexion no less than 100 degrees and no limitation of extension; prior to February 25, 2014, no subluxation or instability was demonstrated.

3.  From February 25, 2014, the right knee disability has been manifest by no worse than slight instability.

4.  From February 25, 2014, the left knee disability has been manifest by no worse than slight instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee, status post surgery with DJD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5010-5260 (2014).

2.  The criteria for a 10 percent rating for right knee, symptomatic removal of semilunar cartilage, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5259 (2014).

3.  A 10 percent (but no higher) rating is warranted for left knee strain throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5260 (2014).  

4.  The criteria for a rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Code 5257 (2014).

5.  The criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the increased rating claims addressed herein.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  

This appeal arises from disagreement with the initial ratings assigned following the grant of service connection for the Veteran's bilateral knee disabilities.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the duty to notify regarding these claims has been met.

As to VA's duty to assist, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  No outstanding evidence has been identified that has not otherwise been obtained.  The Veteran was afforded VA examinations in January 2009 and February 2014.  The Board finds that these examinations are adequate as to his increased rating claims, as each of the examination reports considered his medical history, including his lay statements; described his disabilities in sufficient detail; and fully described the functional effects caused by his disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the adjudication of this claims.  See 38 C.F.R. § 3.159.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Nonetheless, a higher rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  The pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A May 2009 rating decision granted service connection for status post right knee surgery with DJD rated 10 percent under Codes 5010-5260 (for arthritis-limitation of leg flexion) effective from October 17, 2005, the date of receipt of the Veteran's initial claim for service connection for a right knee disability.  This rating decision also granted service connection for left knee strain rated 0 percent under Code 5260 effective from May 12, 2008, the date of receipt of his initial claim for service connection for a left knee disability (an interim September 2012 rating decision assigned an increased 10 percent rating from December 4, 2009).  [Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.]  Thereafter, a March 2014 rating decision granted service connection for bilateral knee instability secondary to the service connected bilateral knee disabilities under Code 5257 and assigned 10 percent ratings for each knee from February 25, 2014, the date of VA examination showing knee instability.  

Code 5003, applied by reference under Diagnostic Code 5010, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which in this case would be Codes 5260 and 5261.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

Under Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.  

Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a. 

Code 5261 provides for limitation of extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a. 

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  

Knee disability can be rated for both limitation of leg flexion under Code 5260 and limitation of leg extension under Code 5261.  See VAOPGCPREC 9-2004.  A separate rating may also be assigned for knee disability under Code 5257 where recurrent subluxation or lateral instability is shown.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The Veteran is assigned separate ratings for instability and limitation of motion for both knees and the evaluations are addressed separately in this decision.

Private treatment records show that the Veteran underwent right knee surgeries (arthroscopy/meniscectomy and ACL (anterior cruciate ligament) repair) in September 2005, June 2006 and September 2007.  These records show his complaints of pain with ambulation, weight bearing, stairs, with twisting type movements and running as well as repeat magnetic resonance imaging (MRI) findings of right knee medial meniscus tear.  Right knee range of motion testing in September 2006 and March 2007 showed 0 degrees of extension and 130 degrees of flexion.  

On January 2009 VA examination, the Veteran reported that his main problem was pain in his knees.  He denied weakness, stiffness, swelling, locking, or fatigability and reported that increased bending, walking, or walking up stairs aggravated the pain.  He also reported that he was no longer able to run, squat, or perform cardiovascular exercises.  There were no episodes of dislocation or subluxation.  He reported working in a factory for eight years prior to his current employment as an equipment operator for the last eight months, which required sitting at a desk.  He also reported continued labor work, such as shoveling snow.  Examination of the right knee revealed a well healed scar.  Range of motion was forward flexion to 130 degrees and full extension.  There was no joint effusion, pain during motions, or pain, fatigue, weakness, lack of endurance or incoordination on repeated use.  There was also no evidence of edema, instability, redness, abnormal movements or guarding of movements.  X-ray studies showed right knee postoperative changes and mild DJD.  The diagnosis was history of residuals of right knee injury with multiple surgeries and left knee strain.  

December 2009 VA treatment records show that the Veteran sought treatment for bilateral knee pain and stated his left knee was "giving out."  He reported that he continued to do leg extensions and walk on a treadmill but he was unable to run or perform leg squats.  He was "adamant" that he undergo MRI of both knees.  He complained of medial jointline tenderness on examination.  Left knee range of motion testing showed flexion to 100 degrees with complaints of pain and full extension.  Left knee MRI showed minimal nonspecific signal change in the posterior horn of the medial meniscus.  

In January 2010, the Veteran sought treatment for a 6 month history of increased right knee pain, reported that it "gives out on occasion" and sought further evaluation with MRI.  It was noted that the Veteran was employed as a construction laborer and continued to work out (doing lower leg extensions and curls with low weights but did not do any leg squats).  He complained of medial jointline tenderness on examination.  Right knee MRI showed (1) prior ACL repair with isomeric position, minimal pericruciate synovitis and arthrofibrotic change in the infrapatellar fat; (2) low to intermediate grade chondromalacia; and (3) undersurface fraying of the posterior horn, medial meniscus.  

September 2012 VA treatment records show the Veteran's continued complaints of bilateral knee pain.  Examination of the knees showed normal joint contours, no effusion, normal range of motion (0-128 degrees for the right knee and 0-126 degrees for the left knee), and normal strength on extension and flexion against resistance.  There was no jointline pain medially or laterally, McMurray was negative for crepitus and pain medially and laterally, collateral ligament testing showed no laxity or pain, and anterior drawer test and Lachman showed no anterior cruciate laxity.  Posterior drawer was also negative for laxity.  

On February 2014 VA examination, the Veteran reported daily pain that is exacerbated by weight bearing activities and excessive use and relieved with rest.  Range of motion testing showed right knee flexion to 110 degrees (with objective evidence of painful motion beginning at 110 degrees), left knee flexion to 125 degrees and no limitation of extension in either knee.  There was no objective evidence of painful motion on right knee extension, left knee flexion or left knee extension.  The Veteran was able to perform repetitive-use testing with 3 repetitions without additional limitation in range of motion.  The examiner noted less movement than normal, pain on movement, and bilateral knee pressure after repetitive motion as contributing factors in the Veteran's functional loss.  Pain and weakness were also noted as factors which could significantly limit functional ability during flare-ups or with repeated use over time.  The examiner noted that the Veteran's knee pain limits his activities due to his need to rest when the pain become intense during use.  Muscle strength was 5/5 bilaterally and there was no subluxation; however, joint stability tests showed slight (1+) medial-lateral instability in both knees.  The Veteran reported daily pain (5 or 6 on a scale of 1 to 10) due to his right knee meniscectomy.  He also reported using a knee brace for support when he is at the gym.  The functional impact of the Veteran's knee disabilities resulted in his ability to lift 100 pounds, walk 2 miles, sit for 3 hours (sitting is not affected by the knee) and stand for 3 to 6 hours at a time with breaks.  The examiner noted that left knee osteophytosis noted on X-ray are a progression of his service connected left knee strain.  

During his September 2014 hearing, the Veteran was wearing an external right knee brace and reported wearing a left knee brace for comfort and stability (he subsequently reported wearing a knee brace only when he works out).  He testified that his right knee becomes weak after standing for about 3 1/2 hours but it does not give out (he stated that that he works for the Department of Transportation doing highway maintenance).  He subsequently testified that his left knee does not give out either.  The Veteran reported that he self-medicates with over the counter pain relievers and does not see a physician for his knee complaints.  He stated that his bilateral knee disabilities had remained essentially unchanged since the February 2014 VA examination.  

Based on the above evidence, the Board finds that a rating in excess of 10 percent based on limitation of motion for status post right knee surgery with DJD is not warranted; a 10 percent rating is warranted for symptomatic removal of semilunar cartilage of the right knee; a 10 percent (but no higher) rating is warranted based on limitation of motion for left knee strain throughout the appeal period, to include prior to December 4, 2009; and ratings in excess of 10 percent for instability of each knee is not warranted. 

The evidence throughout the appeal period shows that extension in both knees was normal and there was no actual or functional limitation of flexion that would warrant assignment of a compensable rating, even with consideration of pain.  See DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32; 38 C.F.R. §§ 4.40, 4.45.  However, repetitive testing found pain in both knees but no additional limitation of motion.  Further, review of the record shows that the Veteran has consistently complained of bilateral knee pain.  He is competent to report symptoms he experiences, to include pain, and the Board finds him to be credible.  Thus, assignment of a rating in excess of 10 percent under Code 5260 for limitation of flexion of the right knee is not warranted.  Further, a 10 percent (but no higher) rating is warranted for left knee strain throughout the appeal period, to include prior to December 4, 2009.  

Assignment of separate ratings for limitation of extension under Code 5261 is not warranted for either knee as full extension in both knees has been demonstrated.  

Regarding bilateral knee instability, the February 2014 VA examination found slight (1+) medial-lateral instability in both knees.  Further, the Veteran has testified that, although his knees get weak when standing for 3 1/2 hours, they do not give out.  Accordingly, the Board finds that the evidence does not support a rating higher than 10 percent for instability of either knee at any time during the appeal period.  [Notably, although treatment records prior to February 2014 (2009 and 2010 VA treatment records) note the Veteran's complaints of knee instability; there is no objective evidence of instability until the joint stability test findings noted in the February 25, 2014 VA examination report.  Hence, an effective date prior to February 25, 2014 for bilateral knee instability is also not warranted.]

As the Veteran underwent numerous meniscectomies on the right knee and continues to complain of pain, a 10 percent rating is warranted under Code 5259 for symptomatic removal of the semilunar cartilage.  

As the evidence does not show that the Veteran has or has had ankylosis, impairment of the tibia and fibula, or genu recurvatum at any time, ratings under Codes 5256, 5258, 5262, or 5263 are not warranted for either knee.  As there is no evidence of dislocation/removal of semilunar cartilage of the left knee, a rating under Code 5259 is not warranted.  

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  

The discussion above reflects that the symptoms of the Veteran's right and left knee disabilities are primarily manifested by pain, limitation of motion and instability and are contemplated by the applicable rating criteria.  The applicable diagnostic codes used to rate the knee disabilities provide for ratings based on limitation of motion and instability.  See Codes 5257, 5010-5260, 5260.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the evidence of record does not show or suggest, and the Veteran has not alleged, that he is unemployable due to his bilateral knee disabilities.  Review of the record, including his January 2009 VA examination report, January 2010 VA treatment report and September 2014 hearing testimony, shows that he is employed (most recently, during his September 2014 hearing, he testified that that he works for the Department of Transportation doing highway maintenance).  Hence, the matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER


A rating in excess of 10 percent for status post right knee surgery with DJD is denied.

A 10 percent rating is granted for the Veteran's left knee strain for the period prior to December 4, 2009, subject to the regulations governing payment of monetary awards.  A rating in excess of 10 percent for the Veteran's left knee strain from December 4, 2009 is denied.

A 10 percent rating is granted for symptomatic removal of semilunar cartilage, right knee, subject to the regulations governing payment of monetary awards.  

A rating in excess of 10 percent for right knee instability is denied.

A rating in excess of 10 percent for left knee instability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


